Opinion issued November 26, 2013




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-13-00882-CV
                            ———————————
                     IN RE ADRIENE L. SIBLEY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Adriene L. Sibley, has filed a petition for writ of mandamus,

challenging the trial court’s order granting the real parties in interest’s cross-

motion for partial summary judgment.*

      We deny the petition for writ of mandamus

                                  PER CURIAM
*
      The underlying case is Adriene L. Sibley v. Julia Victoria Eckhardt and Margaret
      Eckhardt, cause number 2009-49295, pending in the 55th District Court of Harris
      County, Texas, the Honorable Jeff Shadwick presiding.
Panel consists of Justices Keyes, Higley, and Massengale.




                                        2